UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 ON FORM 20-F/A TO FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 000-28584 CHECK POINT SOFTWARE TECHNOLOGIES LTD. (Exact name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) 5 Ha’Solelim Street, Tel Aviv 67897, Israel (Address of principal executive offices) John Slavitt, Esq. General Counsel Check Point Software Technologies, Inc. 800 Bridge Parkway Redwood City, CA 94065 U.S.A. Tel: (650) 628-2110 Fax: (650) 649-1975 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of exchange on which registered Ordinary shares, NIS 0.01 nominal value NASDAQ Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act. None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act.None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2010.208,414,687 ordinary shares, NIS 0.01 nominal value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: YesSNo£ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: Yes £No S Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large Accelerated filer SAccelerated filer £Non-accelerated filer £ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: SU.S. GAAP £International Financial Reporting Standards as issued by the International Accounting Standards Board £Other If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 £Item 18 £ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes £No S EXPLANATORY NOTE Check Point Software Technologies Ltd. (the “Company”) is filing this Amendment No. 1 to its Annual Report on Form 20-F for the year ended December 31, 2010 (the “2010 20-F”), originally filed on April 1, 2011, solely for the purpose of (i) replacing and re-filing the report of the Company’s independent registered public accounting firm, Kost, Forer, Gabbay & Kasierer (“Kost”), on the Company’s internal control over financial reporting (the “Kost Report”), and (ii) including, as exhibits 12.1, 12.2 and 13, the currently-dated certifications from the Company’s principal executive officer and principal financial officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. The Kost Report is being replaced and re-filed because Kost inadvertently omitted from such report filed with the 2010 20-F its opinion as to whether the Company maintained, in all material respects, effective internal control over financial reporting. [The 2010 20-F has already disclosed that Kost has audited our internal control over financial reporting and Kost’s report on our consolidated financial statements as of and for the year ended December 31, 2010 also noted that it has given a separate report with an unqualified opinion on the Company’s internal control over financial reporting.] For the convenience of the reader, this Amendment No. 1 sets forth (a) Part III, Item 18 (which includes the new Kost Report and the consolidated financial statements of the Company and its subsidiaries as of and for the year ended December 31, 2010) in its entirety and (b) the currently-dated certifications from the Company’s principal executive officer and principal financial officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as exhibits 12.1, 12.2 and 13. Except for the filing of the new Kost Report and the currently-dated certifications, this Amendment No. 1 does not change the previously reported consolidated financial statements and other disclosures included in the 2010 20-F. No other information in the 2010 20-F as originally filed is amended hereby, and accordingly, this Amendment No. 1 does not reflect events occurring after the original filing date of the 2010 20-F or modify or update those disclosures affected by subsequent events. Accordingly, this Amendment No. 1 on Form 20-F should be read in conjunction with our other filings with the Securities and Exchange Commission. CHECK POINT SOFTWARE TECHNOLOGIES LTD. AND ITS SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2010 IN U.S. DOLLARS INDEX Page Management’s Report on Internal Control Over Financial Reporting F-2 Reports of Independent Registered Public Accounting Firm F-3 – F-5 Consolidated Balance Sheets F-6 – F-7 Consolidated Statements of Income F-8 Statements of Changes in Shareholders’ Equity F-9 – F-11 Consolidated Statements of Cash Flows F-12 – F-13 Notes to Consolidated Financial Statements F-14 – F-52 MANAGEMENT'S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes those policies and procedures that: · pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets, · provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors, and · provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Our management recognizes that there are inherent limitations in the effectiveness of any system of internal control over financial reporting, including the possibility of human error and the circumvention or override of internal control. Accordingly, even effective internal control over financial reporting can provide only reasonable assurance with respect to financial statement preparation, and may not prevent or detect all misstatements. Further, because of changes in conditions, the effectiveness of internal control over financial reporting may vary over time. Our management assessed the effectiveness of our internal control over financial reporting as of December 31, 2010. In conducting its assessment of internal control over financial reporting, management based its evaluation on the framework in "Internal Control – Integrated Framework" issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Our management has concluded based on its assessment, that our internal control over financial reporting was effective as of December 31, 2010 based on these criteria. Our financial statements and internal control over financial reporting have been audited by Kost, Forer, Gabbay & Kasierer (A Member of Ernst & Young Global), an independent registered public accounting firm. F - 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of CHECK POINT SOFTWARE TECHNOLOGIES LTD. We have audited the accompanying consolidated balance sheets of Check Point Software Technologies Ltd. (the “Company”) and its subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of income, shareholders' equity and cash flows for each of the three years in the period ended December 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company and its subsidiaries at December31, 2010 and 2009, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated August 3, 2011, expressed an unqualified opinion thereon. /s/ KOST FOERER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER August 3, 2011 A Member of Ernst & Young Global F - 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ON INTERNAL CONTROL OVER FINANCIAL REPORTING To the Shareholders and Board of Directors of CHECK POINT SOFTWARE TECHNOLOGIES LTD. We have audited Check Point Software Technologies Ltd.’s (“Check Point” or the “Company”) internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO criteria”). Check Point’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Check Point maintained in all material respects, effective internal control over financial reporting as of December 31, 2010, based on the COSO criteria. F - 4 We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Check Point and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of income, changes in shareholders’ equity and cash flows for each of the three years in the period ended December 31, 2010, and our report dated August 3, 2011, expressed an unqualified opinion thereon. /s/ KOST FOERER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER August 3, 2011 A Member of Ernst & Young Global F - 5 CHECK POINT SOFTWARE TECHNOLOGIES LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share amounts) December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Trade receivables (net of allowances for doubtful accounts and sales reserves of $19,335 and $21,170 at December 31, 2009 and 2010, respectively) Prepaid expenses and other current assets Total current assets LONG-TERM ASSETS: Marketable securities Property and equipment, net Severance pay fund Deferred tax asset, net Other intangible assets, net Goodwill Other assets Total long-term assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 6 CHECK POINT SOFTWARE TECHNOLOGIES LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share amounts) December 31, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Employee and payroll accruals Deferred revenues Accrued expenses and other liabilities Total current liabilities LONG-TERM LIABILITIES: Deferred revenues Income tax accrual Deferred tax liability Accrued severance pay Total liabilities SHAREHOLDERS’ EQUITY: Share capital - Preferred shares, NIS 0.01 par value, 5,000,000 shares authorized at December 31, 2009 and 2010; no shares issued and outstanding at December 31, 2009 and 2010 - - Deferred shares, NIS 1 par value, 10 shares authorized at December31, 2009 and 2010; 1 share issued and outstanding at December 31, 2009 and 2010 - - Ordinary shares, NIS 0.01 par value, 500,000,000 shares authorized at December 31, 2009 and 2010; 261,223,970 shares issued at December 31, 2009 and 2010; 209,099,392 and 208,414,687shares outstanding at December 31, 2009 and 2010, respectively Additional paid-in capital Treasury shares at cost - 52,124,578 and 52,809,283 Ordinary shares at December 31, 2009 and 2010, respectively ) ) Accumulated other comprehensive income Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 7 CHECK POINT SOFTWARE TECHNOLOGIES LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME U.S. dollars in thousands (except per share amounts) Year ended December 31, Revenues: Products and licenses $ $ $ Software updates, maintenance and services Total revenues Operating expenses: *) Cost of products and licenses **) Cost of software updates, maintenance and services **) Amortization of technology Total cost of revenues Research and development Selling and marketing General and administrative Restructuring and other acquisition related costs - Total operating expenses Operating income Financial income, net Other than temporary impairment, net of gain on sale of marketable securities previously impaired ) ) ) Income before taxes on income Taxes on income Net income $ $ $ Basic earnings per Ordinary share $ $ $ Diluted earnings per Ordinary share $ $ $ *) Includes stock-based compensation to employees in the following items: Cost of products and licenses $
